439 Mich. 251 (1992)
483 N.W.2d 52
In re APPORTIONMENT OF THE STATE LEGISLATURE  1992
(NEFF
v.
SECRETARY OF STATE)
Docket No. 92092.
Supreme Court of Michigan.
Entered April 1, 1992.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, and Gary P. Gordon, Assistant Attorney General, for the defendants.
Sachs, Nunn, Kates, Kadushin, O'Hare, Helveston & Waldman, P.C. (by Theodore Sachs), for the intervening defendants.
ORDER
On order of the Court, the matter of the 1992 reapportionment of the Michigan Legislature is again considered.
We are called upon to reapportion the Michigan Legislature. To accomplish this task, we appointed a panel of special masters, whose product we have carefully considered. Having also considered the views of those who commented upon the plan, in writing or in person at the public hearing held on March 4, 1992, we today approve, with modification, the apportionment plan presented by the masters.
The apportionment plan of the masters has been drawn in accordance with the criteria stated in In re Apportionment of State Legislature  1982, 413 Mich 96, 141-142, 154-156; 321 NW2d 565 (1982), reh den 413 Mich 149; 321 NW2d 585 (1982), app *252 dis sub nom Kleiner v Sanderson, 459 US 900; 103 S Ct 201; 74 L Ed 2d 161 (1982). The masters also examined § 2 of the Voting Rights Act of 1965, as amended in 1982 (VRA), 42 USC 1973. After the parties stipulated that, as in 1982, 16.4 percentage points was the maximum allowable population divergence, the masters ruled that they would consider no plan with greater divergence than 16.4 percentage points.
Some who commented on the report of the masters expressed concerns regarding the population divergence found in the masters' plan. In 1982, we directed that the divergence between the largest and smallest districts could not exceed 16.4 percentage points. Mahan v Howell, 410 US 315; 93 S Ct 979; 35 L Ed 2d 320 (1973). The plan developed by the masters approaches, but does not exceed, that limit. We remain persuaded that a population divergence of 16.4 percentage points is constitutional in light of the "substantial and legitimate state concerns" which underlie this apportionment. Brown v Thomson, 462 US 835; 103 S Ct 2690; 77 L Ed 2d 214 (1983). These valid state concerns focus on the importance of honoring jurisdictional lines, in order to foster effective representative government. We are persuaded that the objectives of preserving county and municipal boundaries, and of minimizing shifts of municipalities and voters, justify the population divergence that is present in the masters' plan.
Others have suggested that the masters' plan would violate the VRA, particularly with regard to the apportionment of Wayne County. This statute is violated if "the political processes leading to nomination or election in the State or political *253 subdivision are not equally open to participation by members of a class of citizens protected by [the VRA] in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice." 42 USC 1973(b). Thornburg v Gingles, 478 US 30, 43-46; 106 S Ct 2752; 92 L Ed 2d 25 (1986), teaches that one makes this determination through an examination of the "totality of circumstances."
We are persuaded, however, that the masters did consider the totality of circumstances and that they were appropriately concerned with recognition of VRA interests. To that end, in adopting today's reapportionment plan, we have accepted for the most part the masters' plan while reconfiguring House Districts 4, 5, 11, 13 and 14 in order to provide a better racial balance throughout these districts.[1] See appendixes A-E.
With the modifications noted in the preceding paragraph, we adopt the reapportionment plan drawn by the masters. It is hereby ordered and the Secretary of State is directed to publish as provided by law and hold legislative elections in accordance with the reapportionment plan hereby approved.
This Court retains no further jurisdiction.


*254 APPENDIX A


                   House District 4
  Total Population                       80,416
  Total Black Non-Hispanic               68,943
  Total Hispanic                            558
  Wayne County (part)
  Detroit city (part)
    Tract 5046       Tract 5151       Tract 5179
    Tract 5047       Tract 5152       Tract 5180
    Tract 5107       Tract 5161       Tract 5181
    Tract 5108       Tract 5162       Tract 5183
    Tract 5109       Tract 5163       Tract 5184
    Tract 5111       Tract 5164       Tract 5185
    Tract 5112       Tract 5165.99    Tract 5186
    Tract 5113       Tract 5166       Tract 5187
    Tract 5114       Tract 5167       Tract 5188
    Tract 5115       Tract 5168       Tract 5102
    Tract 5116       Tract 5169       Tract 5103
    Tract 5117       Tract 5175       Tract 5106
    Tract 5147       Tract 5177       Tract 5165
    Tract 5148       Tract 5178


APPENDIX B


                   House District 5
  Total Population                       81,775
  Total Black Non-Hispanic               57,255
  Total Hispanic                            735
  Page 255
  Wayne County (part)
  Detroit city (part)
    Tract 5048       Tract 5036       Tract 5064
    Tract 5052       Tract 5037       Tract 5065
    Tract 5053       Tract 5049       Tract 5066
    Tract 5031       Tract 5050       Tract 5067
    Tract 5032       Tract 5051       Tract 5068
    Tract 5033       Tract 5061       Tract 5069
    Tract 5034       Tract 5062       Tract 5070
    Tract 5035       Tract 5063


APPENDIX C


                   House District 11
  Total Population                       84,357
  Total Black Non-Hispanic               67,242
  Total Hispanic                          1,075
  Wayne County (part)
  Detroit city (part)
    Tract 5342       Tract 5356       Tract 5378
    Tract 5343       Tract 5357       Tract 5454
    Tract 5344       Tract 5365       Tract 5455
    Tract 5347       Tract 5366       Tract 5456
    Tract 5350       Tract 5370       Tract 5457
    Tract 5351       Tract 5371       Tract 5458
    Tract 5352       Tract 5372
    Tract 5355       Tract 5377



*256 APPENDIX D


                   House District 13
  Total Population                       80,119
  Total Black Non-Hispanic               57,645
  Total Hispanic                          1,127
  Wayne County (part)
  Detroit city (part)
    Tract 5353       Tract 5451       Tract 5464
    Tract 5354       Tract 5452       Tract 5465
    Tract 5373       Tract 5453       Tract 5466
    Tract 5424       Tract 5459       Tract 5467
    Tract 5426       Tract 5460       Tract 5468
    Tract 5427       Tract 5461       Tract 5469
    Tract 5428       Tract 5462       Tract 5440
    Tract 5439       Tract 5463


APPENDIX E


                   House District 14
  Total Population                       79,577
  Total Black Non-Hispanic               54,247
  Total Hispanic                            839
  Wayne County (part)
  Detroit city (part)
    Tract 5406       Tract 5413       Tract 5435
    Tract 5407       Tract 5414       Tract 5436
    Tract 5408       Tract 5415       Tract 5437
    Tract 5409       Tract 5417       Tract 5438
    Tract 5410       Tract 5418       Tract 5441
    Tract 5411       Tract 5432       Tract 5442
    Tract 5412       Tract 5434       Tract 5443



       District          Masters' plan          Plan as adopted
           4                89.89%                  85.73%
           5                65.41%                  70.02%
          11                95.80%                  79.71%
          13                57.10%                  71.95%
          14                67.04%                  68.17%

NOTES
[1]  The following table reflects percentage of minority population in the plan proposed by the masters and that adopted by the Court in these House districts.